Citation Nr: 0616138	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  95-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a low back 
condition.

3. Entitlement to service connection for residuals of a head 
injury.

4. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5. Entitlement to service connection for residuals of injury 
to neck, feet and legs.

6. Entitlement to an initial compensable rating for pes 
planus.

7. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied the benefits sought.

The case was remanded by the Board in July 1997, January 
2000, and again in January 2004.  The case has been returned 
to the Board and is ready for further review. 

The issue of entitlement to service connection for a low back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The issue regarding a TDIU 
will be deferred pending completion of the requested 
development.  


FINDINGS OF FACT

1.  The veteran has been diagnosed as having PTSD.

2.  The veteran did not engage in combat with the enemy and 
his claimed in-service stressors are not corroborated by 
supporting evidence. 

3.  A head injury is not shown in service and current 
complaints are not related to the veteran's service.  

4.  A respiratory disorder was not manifested during service 
and current COPD is not shown to be related to service.  

5.  An injury to the neck, feet and legs, and residuals 
thereof were not demonstrated during the veteran's service, 
and current findings are not related to service.  

6.  The veteran's bilateral pes planus is manifested, 
primarily, by complaints of foot pain and tenderness of 
plantar surfaces bilaterally.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).  

2.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).  

3.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

4.  Residuals of injury to neck, feet and legs were not 
incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).  

5.  The criteria for an initial compensable disability rating 
for bilateral pes planus have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while performing 
active duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See, 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See, 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

A showing of continuity of symptomatology after discharge is 
normally required unless there is medical evidence that the 
in-service condition, although not diagnosed as such in 
service, was chronic, See, 38 C.F.R. § 3.303(b), or there is 
evidence that connects the current condition to the in-
service condition, See, 38 C.F.R. § 3.303(d); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995).  

1.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005).  There must also be a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor, as well as credible supporting 
evidence that the claimed in-service stressor occurred.  See, 
38 C.F.R. § 3.304(f) (2005).

Under 38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders IV (DSM).  See, 
38 C.F.R. § 4.125 (2005). 

In this case, the Board finds that the preponderance of the 
evidence is against the grant of service connection for PTSD.  
The veteran's service medical records do not reflect any 
complaint, treatment, or diagnosis of PTSD.  While the Board 
acknowledges that the veteran underwent a psychiatric 
consultation in service in August 1967, no psychiatric 
symptomatology was identified at that time or at separation 
in July 1969.  In addition, the veteran was examined by VA in 
November 1992, and the examiner found that the symptomatology 
was not sufficient to make a diagnosis of PTSD.  Thereafter 
the veteran was scheduled for a period of observation by VA 
for psychiatric evaluation, and he did not report.  In March 
2000, the veteran underwent a private psychological 
evaluation. The veteran reported a stressor of witnessing the 
death of a Captain and others during the war.  PTSD was 
diagnosed.   

The evidence of record establishes that the veteran has been 
diagnosed as having PTSD.  The veteran contends that he has 
PTSD based on the in service stressors of witnessing the 
death of Captain W., and being in a truck accident in 
Vietnam.  In this case, the record contains private medical 
evidence establishing a current diagnosis of PTSD, which 
satisfies one requirement of 38 C.F.R. § 3.304.  Moreover, 
that evidence suggests a link between the diagnosis of PTSD 
and an alleged in-service stressor, which satisfies the 
second criterion for establishing service connection.  The 
outcome of the case therefore turns on the requirement of 
credible supporting evidence of a service stressor(s). 

The evidence of record does not reflect that the veteran 
engaged in combat with the enemy, and the provisions of 38 
U.S.C.A. § 1154(b) do not apply.   Consequently, there must 
be credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  His lay testimony, standing alone, is 
insufficient to establish service connection.  See Cohen v. 
Brown, 10 Vet. App 128, 147.   The veteran has reported two 
stressors.  The first has been reported with contradicting 
information regarding the circumstances, See, RO hearings of 
October 1997 and October 1998, and has been noted to involve 
the veteran being injured in a truck accident in 1968 in 
Vietnam.  The second is the witnessing of the death of 
Captain W. during rocket attacks.  Neither the service 
medical records nor the records received from the United 
States Armed Services Center for Research of Unit Records 
(CRUR) (now renamed the United States Joint Services Records 
Research Center (JSRRC)) in November 1998, supply information 
that would verify the veteran's claimed stressors.  The 
service medical records do not show treatment for injuries 
sustained in a truck accident.  The report from CRUR includes 
Operational Reports-Lessons Learned (OR-LL) for the veteran's 
battalion for periods in 1998 and 1999 and confirms mortar 
attacks; however the casualty files did not list Captain W. 
as killed or wounded in 1968 or 1969.  The veteran's DA Form 
20 shows that he was a carpenter during his tour of Vietnam.   
Thus, the veteran's stressors are unverified.  As there is no 
verification of any in-service stressors, the essential nexus 
between any extant PTSD symptomatology and those purported 
stressors, is not and could not be shown.

As the Board finds that the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Accordingly, service 
connection for PTSD is not warranted. 

2.  Residuals of a Head Injury

The veteran's service medical records are negative for any 
head injury.  His July 1969 separation examination report 
shows no history of a head injury and no pertinent 
abnormality on clinical evaluation.  Current records show a 
diagnosis of headaches, memory loss and dizziness with loss 
of vision, most likely secondary to post concussion syndrome, 
as noted on VA examination in November 1992.   

Although as noted on VA examination in November 1992 the 
veteran has a current diagnosis, reported to be most likely 
secondary to a concussion, there is no showing that the 
veteran sustained a head injury in service.  Thus this 
finding which suggests a relationship to an inservice injury, 
and which was based on a history provided by the veteran, is 
not probative.  A bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Finally, a medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

There is in effect no inservice injury to which any current 
findings could be linked.  Thus, the claim cannot prevail.  
See, 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005); Cuevas v.  Principi, 3 Vet. App. 542, 548 (1992

The Board notes that the veteran seeks service connection 
based on an inservice injury.  However, he did indicate in 
his July 1967 pre-induction examination report that he had a 
history of frequent or severe headaches, and headache, 
occasional, frontal, relieved by aspirin, was found.  While 
he was treated on one occasion in service for headaches and 
other symptoms, this was found to be due to viral 
gastroenteritis.  At service separation in July 1969, he 
denied a history of headaches.  Findings of headaches after 
service do not occur until the 1990's many years thereafter, 
which the veteran attributed to a claimed in service head 
injury and which were found by the examiner to be most likely 
post concussion.  Given the isolated complaint in service and 
the many years after service that are negative for a finding 
or complaint of headaches, the evidence does not show, and 
the veteran does not so contend, that he has headaches that 
were aggravated during service.  (See, hearing testimony of 
October 1997 in which the veteran testified that his 
headaches originated when he had a motor vehicle accident in 
service).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


3.  Chronic Obstructive Pulmonary Disorder

The veteran's service medical records show no complaint, 
diagnosis or treatment for any respiratory disorder.  At 
separation in July 1969, the veteran denied having shortness 
of breath, and clinical evaluation of the lungs was normal. A 
chest X-ray at that time was negative.  

Currently, on VA examination in November 1992, the examiner 
noted that the veteran had a complaint of shortness of breath 
with an occasional unproductive cough.  The veteran underwent 
a pulmonary function test and the diagnosis was, mild 
obstructive pulmonary disease by pulmonary function test.  

Absent a showing of in service manifestations to which the 
currently diagnosed disability could be related, the claim 
must fail.  38 C.F.R. 3.303; Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

4.  Residuals of an Injury to Neck, Feet and Legs

Service connection is already established for pes planus.  
The veteran contends, however, that he was injured in service 
in a vehicle accident.  Service medical records are silent as 
to complaints, treatment or diagnoses relating to injuries 
associated with the purported accident or, for that matter, 
any traumatic injury to the neck, feet or legs.  Service 
medical records record no reference to chronic complaints, 
treatment or diagnoses relating to the neck or legs.  
Separation examination in July 1969 reported neck, feet and 
legs as entirely normal.  There is no medical evidence of any 
of the claimed disorders until many years after service.  
(see, private report of March 1997 finding knee 
osteoarthritis and pain and of April 1997 for a diagnosis of 
cervical spondylosis).  

Absent a showing of in service manifestations to which the 
current disability could be related, the claim must fail.  38 
C.F.R. 3.303; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Additional Considerations

The Board has also considered the veteran's own assertions 
that he has these disabilities due to service.  The Board 
finds that such assertions are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  See Bastian v. 
West, 11 Vet.   App. 124, 127 (1998). 

Increased Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See, 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See, 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See, 38 U.S.C.A. § 4.3.

At the time of an initial rating, separate ratings could be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria. See, 38 
C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 
202, 204-7(1995).

The veteran's bilateral pes planus is rated under Diagnostic 
Code 5276 for flatfeet. Under this code, in order assign a 
compensable rating, the evidence must show moderate pes 
planus, manifested by the weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achilles, and pain 
on manipulation and use of the feet.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  This is not reflected in the record.  
While on VA examination in November 1992 the examiner 
diagnosed moderately severe pes planus, clinical findings to 
support that diagnosis were not provided.  The words 
"slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" or "moderate" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.  

When the veteran was examined in August 2005, he complained 
of foot pain.  The claims file was reviewed.  Plantar flexion 
and dorsiflexion were noted to be to 40 degrees and to 10-12 
degrees, respectively, and were noted to be quite adequate 
for a normal gait.  There was no degenerative joint disease, 
by X-rays, which the examiner stated would have shown 
abnormal wear.  Corrective devices were not used.  The 
veteran was reported to have a normal gait.  The examiner 
stated that the veteran did not have any evidence of abnormal 
weight bearing, pointing out that there were no callouses or 
areas of irritation.  The examiner stated that complaints of 
pain could not be supported by the physician's findings.  

In this case, the evidence of record clearly shows that, for 
the course of the appeal period, the veteran experienced no 
more than mild bilateral pes planus following the grant of 
service connection.  The August 2005 VA examiner has noted 
that the bilateral pes planus is congenital, and thus absent 
a showing of abnormal callosities, areas of pressure, strain 
or demonstrable tenderness the disorder is noncompensable.  
See, 38 C.F.R. § 4.57.  Nor does the evidence of record, 
reflect additional functional loss due to bilateral pes 
planus.  The August 2005 VA examiner noted that there was 
nothing to explain the veteran's pain, and that the symptoms 
could not be explained with the findings.  His gait was 
normal.  Based on the medical evidence of record, the Board 
finds that the RO's assignment of an initial noncompensable 
rating for bilateral pes planus under Diagnostic Code 5276 
was correct, and the criteria for a compensable evaluation 
has not been met.  

The Board has considered other Diagnostic Codes for rating 
foot disability, to include diagnostic codes for bilateral 
weak foot (DC 5277); anterior metatarsalgia (Morton's 
disease) (DC 5279); hallux valgus (DC 5280); hallux rigidus 
(DC 5281); hammer toe (DC 5282); and malunion or nonunion of 
the tarsal or metatarsal bones (DC 5283).  However, in this 
instance, these are inapplicable as it has not been shown 
that the veteran's service-connected foot disability was ever 
manifested by any of these disorders, nor is the veteran's 
service-connected  foot symptomatology analogous to any of 
these conditions.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issues on 
appeal initially in February 2004 and again in April 2005.  
Both letters properly complied with the requirements noted 
above.  This was after the denial of the claim in November 
1993.  The Court acknowledged in Pelegrini at 120 that where, 
as here, the section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received.  The requisite notice was ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and he had ample time 
in which to respond to the notice letter.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The appellant 
has had a "meaningful opportunity to participate effectively" 
in the processing of his claim.  Mayfield , Id.  The Board 
finds that the present adjudication of the issues will not 
result in any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection and for an increased rating, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had hearings, he 
has been examined, and records have been obtained.  He has 
not identified any records which could be pertinent to his 
claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.  


ORDER

Service connection for post traumatic stress disorder (PTSD) 
is denied.

Service connection for residuals of a head injury is denied.

Service connection for chronic obstructive pulmonary disease 
(COPD) is denied.

Service connection for residuals of injury to neck, feet and 
legs is denied.

An initial compensable rating for pes planus is denied.


REMAND

The veteran seeks service connection for a low back disorder.  
The record reveals that he was treated in service on several 
occasions for complaints of low back pain.  In a November 
2004 statement, a private examiner has stated that she did 
not know the exact nature of the injuries the veteran 
sustained in Vietnam but that it was certainly a possibility 
that the veteran's current problems, noted to be multiple 
bulging discs in the lumbar spine, are a result of those 
injuries.  Also in an April 2006 statement, another doctor 
opined that the veteran's back problems probably resulted 
from injuries the veteran stated he sustained in a 1969 motor 
vehicle accident.  The veteran has not been examined by VA 
for an opinion on the etiology of his low back disorder.  
Based on the statement by the private examiner, the veteran 
has specifically requested in a May 2005 letter, that he be 
examined by VA.  The duty to assist includes obtaining a 
medical opinion when necessary to decide the claim.  See, 38 
C.F.R. 3.159(4) (2005).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See, 38 C.F.R. §§ 3.158 and 
3.655 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  Make the claims 
file available to the examiner for 
review.  He must indicate that the claims 
file was available and that he reviewed 
the pertinent portions of it.  The 
examiner must offer an opinion with 
complete rationale, as to the etiology of 
any current lumbar spine disability 
found, to include whether it is at least 
as likely as not (a 50 percent 
probability or greater) that any current 
low back disorder is related to the 
veteran's service.  

2.  If any benefit sought on appeal is 
not granted, the veteran should be 
provided a SSOC on the issue(s) and 
afforded the appropriate opportunity to 
respond.  The veteran should also be 
informed of the information and evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal as noted by The United States 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran and his 
representative should then be given an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


